DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-20 of U.S. Application No. 16/262145 filed on 01/30/2019 have been examined. 


Office Action is in response to the Applicant's amendments and remarks filed03/01/2021. Claims 1, 5 and 15 have been amended. Claim 6 was canceled. Claim 21 was newly added. Claims 1-5 and 7-21 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 103: Applicant’s amendments with respect to claims 1-6, 11, 15 and 20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 to claims 1-6, 11, 15 and 20 have been withdrawn.

Allowable Subject Matter
Claims 1-5 and 7-21 are allowed over the prior art of record.
As per claim 1-5 and 7-21 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:
Marsolek discloses a machine routing and planning system for mobile machines at a work site ([see at least Fig.l and Fig, 4]), the system comprising: a plurality of haul trucks, each haul truck having a dump body for hauling material, the dump body having an interior surface; at least one loading machine for loading material into the dump body of each haul truck ([see at least Fig.l and column 2, lines 42-53], "‘a paving system is generally depicted at 10. The paving system 10 includes one or more plants 20 for producing a paving material such as asphalt, and a plurality of machines such as one or more supply machines (e.g., haul trucks 30) for transporting paving material, and one or more paving machines 50 for applying a layer 102 of paving material such as asphalt to a work surface 101 at a paving site 10”); and a controller configured to: access a capacity of each loading machine; determine an initial amount of carryback material within the dump body of each haul truck ([see at least Fig.l, column 5, lines 30-53 and column 7, lines 63-37], “Haul truck 30 may also include a load monitoring system 43 for determining the load or amount of material within the dump body 35”, “the haul truck 30 may also communicate the type of truck including its capacity”); access an initial effective capacity for each haul truck, the initial effective capacity being based in part on the initial amount of carryback material within each haul truck ([see at least Fig.l, column 5, lines 30-53 and column 7, lines 63-37], “Haul truck 30 may also include a load monitoring system 43 for determining the load or amount of material within the dump body 35”, “the haul truck 30 may also communicate the type of truck including its capacity”); access a number of loading machines and haul trucks operating at the work site ([see at least Fig.l, column 5, lines 30-53 and column 7, lines 63-37], “Haul truck 30 may also include a load monitoring system 43 for determining the load or amount of material within the dump body 35”, “the haul truck 30 may also
communicate the type of truck including its capacity”); generate an initial material movement plan based upon the number of loading machines and haul trucks, the capacity of each loading machine and the initial effective capacity for each haul truck ([see at least Fig.l, column 5, lines 30-53, eohmm 7, Hues 63-37 and column 14, lines 28-41], “Haul truck 30 may also include a load monitoring system 43 for determining the load or amount of material within the dump body 35”, “the haul truck 30 may also communicate the type of truck including its capacity”, “of the haul truck to position the haul truck in a desired position. In another example, the controller 13 of the haul truck 30 may generate commands to move the haul truck in a semi-autonomous manner to a desired position relative to the paving machine 50”); generate initial movement command signals to operate the loading machines and haul trucks at the work site based upon the initial material movement plan ([see at least Fig.l, Fig. 5, column 5, lines 30-53, column 7, lines 63-37, column 13, lines 22-67, and column 14, lines 28-41], “Haul truck 30 may also include a load monitoring system 43 for determining the load or amount of material within the dump body 35”, “the haul truck 30 may also communicate the type of truck including its capacity”, “of the haul truck to position the haul truck in a desired position. In another example, the controller 13 of the haul truck 30 may generate commands to move the haul truck in a semi-autonomous manner to a desired position relative to the paving machine 50”); determine a current amount of carryback material within the dump body of each haul truck; access a modified effective capacity for each haul track, the modified effective capacity being based in part on the current amount of carryback material within each haul truck ([see at least Fig.l, Fig. 5, column 5, lines 30-53, column 7, lines 63-37, column 13, lines 22-67, and column 14, lines 28-41], “Haul truck 30 may also include a load monitoring system 43 for determining the load or amount of material within
the dump body 35”, “the haul truck 30 may also communicate the type of truck including its capacity”, “of the haul truck to position the haul truck in a desired position. In another example, the controller 13 of the haul truck 30 may generate commands to move the haul truck in a semi-autonomous manner to a desired position relative to the paving machine 50”) : generate a modified material movement plan based upon the number of loading machines and haul trucks, the capacity of each loading machine, and the modified effective capacity for each haul truck; and generate modified movement command signals to operate the loading machines and haul trucks at the work site based upon the modified material movement plan ([see at least FigJ, Fig. 5, column 5, lines 30-53, column 7, lines 63-37, column 13, lines 22-67, and column 14, lines 28-41], “Haul truck 30 may also include a load monitoring system 43 for determining the load or amount of material within the dump body 35”, “the haul truck 30 may also communicate the type of truck including its capacity”, “of the haul truck to position the haul truck in a desired position. In another example, the controller 13 of the haul truck 30 may generate commands to move the haul truck in a semi-autonomous manner to a desired position relative to the paving machine 50”),
Marsolek discloses all of the limitations as stated above. Marsolek does not explicitly disclose a loading machine, Marsolek does disclose a loading station which the examiner can interpret as a loading machine but for clarity the examiner is introducing a reference that does teach a loading machine as stated above. However Bartsch teaches a loading machine ([see at least Fig. 1 and 0019]). Both Marsolek and Bartsch illustrate similar methods in which monitor and control work vehicles in a worksite.
It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the Marsolek, to incorporate a loading machine, as taught by Bartsch, for the purpose of loading a payload onto a payload body (abstract).
 	The prior art fails to explicitly teach a generate modified movement command signals to operate the loading machines and haul trucks at the work site based upon the modified material movement plan, wherein respective carryback thresholds for the haul trucks are set based on the number of loading machines and haul trucks, and wherein the controller is configured to generate the initial material movement plan and/or the modified material movement plan based on the set carryback thresholds for the haul trucks.
Claims 2-5, 7-14 depend from claim 1 and claims 16-21 depends from claim 15, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YAZAN A SOOFI/Primary Examiner, Art Unit 3668